Citation Nr: 0124697	
Decision Date: 10/16/01    Archive Date: 10/23/01	

DOCKET NO.  98-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  


REMAND

The veteran in this case seeks an increased evaluation for 
atopic dermatitis.  In pertinent part, it is argued that 
current manifestations of the veteran's service-connected 
atopic dermatitis are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation currently 
assigned.  More specifically, it is contended that the 
veteran presently suffers from nodular cystic acne which is 
"part and parcel" of, proximately due to, or the result of, 
the veteran's service-connected atopic dermatitis.  

In that regard, during the course of the veteran's 
Substantive Appeal in July 1998, he argued that, as a result 
of steroid treatment for his service-connected atopic 
dermatitis, he developed cystic acne in the form of "large 
bumps" on, among other things, his face, back, ears, neck and 
chest.  A review of the record discloses that, over the 
course of recent years, the veteran has received treatment on 
numerous occasions not only for atopic dermatitis, but also 
for cystic acne.  However, that same record would appear to 
indicate that the veteran last underwent a VA dermatology 
examination for compensation purposes in December 1997, 
almost four years ago.  Under such circumstances, the Board 
is of the opinion that an additional, more contemporaneous VA 
examination is necessary prior to a final adjudication of the 
veteran's current claim.  

As noted above, the veteran has essentially argued that his 
current cystic acne is part of, or causally related to, 
service-connected atopic dermatitis.  The Board observes 
that, pursuant to various decisions of the United States 
Court of Appeals for Veterans Claims (Court), a claim which 
is inextricably intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1990).  However, to date, the RO 
has not formally adjudicated the issue of entitlement to 
secondary service connection for nodular cystic acne, a 
necessary prerequisite to the adjudication of the veteran's 
claim for an increased rating for atopic dermatitis.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA dermatologic 
examination, to include all appropriate 
studies, in order to more accurately 
determine the current severity of his 
service-connected skin disorder, and the 
relationship, if any, between that skin 
disorder and nodular cystic acne.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from chronic cystic acne, and, if so, 
whether that disorder is part and parcel 
of, proximately due to, or the result of 
the veteran's service-connected atopic 
dermatitis.  Should it be determined that 
the veteran's cystic acne is not in any 
way related to his service-connected 
atopic dermatitis (or treatment 
therefor), the examiner should 
specifically describe in detail 
dermatologic manifestations directly 
attributable to the veteran's 
service-connected atopic dermatitis.  
In the alternative, should it be 
determined that the veteran's cystic acne 
is, in fact, related to his 
service-connected atopic dermatitis, the 
examiner should, once again, specifically 
describe in detail all clinical 
manifestations attributable to both of 
those disorders.  In so doing, the 
examiner should offer an opinion as to 
whether the veteran currently suffers 
from a single dermatologic problem, with 
multiple manifestations, or whether he in 
fact suffers from two separate and 
distinct dermatologic disabilities, that 
is, nodular cystic acne and atopic 
dermatitis.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing regulations, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the Act and regulations are 
fully complied with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for service-connected atopic 
dermatitis, taking into account the 
aforementioned claim for secondary 
service connection for nodular cystic 
acne.  Should the benefit(s) sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
requisite period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
evidentiary development, and to comply with recently enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




